tcmemo_2008_269 united_states tax_court marcus a katz petitioner v commissioner of internal revenue respondent docket no filed date charles e hodges ii and david d aughtry for petitioner john w sheffield iii for respondent memorandum findings_of_fact and opinion foley judge after stipulations and concessions the issues for decision are whether petitioner is entitled to defer recognition of capital_gain relating to the transfer of appreciated_property in exchange for a private_annuity and whether petitioner is liable for a sec_6662 a accuracy- related penalty findings_of_fact most of the facts have been stipulated and are so found in petitioner started educational loan administrative group inc ela a california-based student_loan business in uici acquisition corp a subsidiary of uici uici a publicly traded company acquired ela in a merger transaction in which petitioner received big_number shares of uici restricted_stock in exchange for his stock in ela in date petitioner in an effort to hedge some of the uici shares purchased from merrill lynch pierce fenner smith merrill lynch big_number uici common_stock put options put options and sold merrill lynch big_number uici common_stock call options equity_swap transaction the respective strike prices for the put and call options were dollar_figure and dollar_figure per share the options were european-style options which after agreed upon extensions could be exercised only on date in date petitioner as a part of his retirement planning began negotiations with merrill lynch and philip langridge a successful canadian businessman to exchange the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure equity_swap transaction for a private_annuity contract on date mr langridge’s wholly owned company sja company ltd sja was incorporated in the bahamas as an international business_company on date the date the rights under the equity_swap transaction were due to expire petitioner entered into a single lump-sum private variable_annuity contract with sja private_annuity contract and an assignment agreement with merrill lynch and sja pursuant to the agreements petitioner transferred big_number uici shares of common_stock and the put options to sja in exchange for a private_annuity the private_annuity contract provided that neither petitioner nor his family would receive any annuity payments if petitioner died before age on date after receiving the uici shares and put options sja notified merrill lynch that it was delivering the uici shares to merrill lynch and exercising the put options at the agreed strike_price on date merrill lynch settled the sale of the uici shares and purchased the shares from sja for dollar_figure uici stock sale pursuant to the private_annuity contract and assignment agreement sja was the owner of the proceeds from the to protect its interests merrill lynch required the equity_swap transaction to be transferred by an assignment agreement in which merrill lynch was the counterparty petitioner was the assignor and sja was the assignee uici stock sale merrill lynch however deposited the proceeds from the uici stock sale in petitioner’s non-interest-bearing merrill lynch account upon discovery of the error petitioner immediately notified merrill lynch and mr langridge merrill lynch informed petitioner and mr langridge that the proceeds had been temporarily placed in petitioner’s account because sja had not yet established a merrill lynch account petitioner and mr langridge agreed that pursuant to the private_annuity contract petitioner would keep dollar_figure of the uici stock sale proceeds erroneously deposited into petitioner’s account in an attempt by petitioner merrill lynch and sja to correct the error on date dollar_figure ie the uici stock sale proceeds minus the dollar_figure retained by petitioner was transferred from petitioner’s merrill lynch account to an account owned by sja merrill lynch subsequently issued petitioner a form 1099-b proceeds from broker and barter_exchange transactions which indicated that petitioner received dollar_figure petitioner timely filed his federal_income_tax return on which he disclosed receipt of the form 1099-b indicated that he was a nominee for sja and reported a basis in the uici shares of dollar_figure petitioner had a basis of dollar_figure in the uici shares yet reported a basis of dollar_figure in an attempt to address the merrill lynch error and offset the amount reported on the form 1099-b in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure sec_6662 accuracy-related_penalty relating to on date petitioner while residing in california filed his petition with the court opinion we must determine whether petitioner is entitled to defer recognition of capital_gain relating to the transfer of the uici shares in exchange for the private_annuity the transfer pursuant to revrul_69_74 1969_1_cb_43 when a taxpayer exchanges appreciated_property for a private_annuity t he gain should be reported ratably over the period of years measured by the annuitant’s life expectancy and only from that portion of the annual proceeds which is includible in gross_income by virtue of the application of sec_72 thus a taxpayer who exchanges appreciated_property for a private_annuity is entitled to defer recognition of capital_gain relating to the appreciated_property until the taxpayer receives annuity payments petitioner concedes that he is not entitled to defer recognition of capital_gain relating to the dollar_figure that he retained but contends that he is entitled to defer recognition of any other capital_gain relating to the transfer respondent contends that t he facts show the transaction was not an exchange of appreciated_property for a private_annuity because petitioner completely orchestrated the simultaneous stock sale and private_annuity purchase in an attempt to unlawfully defer capital_gains under sec_72 we disagree regarding the form and substance of the transactions the parties stipulated mr katz is not related to mr langridge and neither mr katz nor any member of his family has any direct or indirect ownership_interest control or position of responsibility in sja or any other company owned by mr langridge neither mr katz nor mr langridge hold any direct or indirect ownership_interest control or positions of responsibility in merrill lynch the terms in the private_annuity contract meet the requirements of revrul_69_74 1969_1_cb_43 and sec_72 subject_to respondent’s substance-over-form position subject_to respondent’s substance-over-form position the private_annuity contract is a valid private_annuity in which the manner of taxation of the annuity payments to mr katz received after he reaches age is as provided by revrul_69_74 1969_1_cb_43 and sec_72 mr katz irrevocably transferred conveyed and assigned the big_number shares of uici common_stock and big_number uici put options to sja on date before the exercise of the put options on date mr langridge’s company sja was the owner of the big_number uici shares and the put options and was the owner of the proceeds from the settlement of the sale of the big_number uici shares pursuant to the exercise of the put options subject_to the private_annuity contract respondent does not assert the equity_swap transaction the private_annuity contract or any agreement entered into between mr katz and philip langridge on behalf of sja or between mr katz philip langridge on behalf of sja and merrill lynch was a sham for federal tax purposes or was entered into for the purpose of improperly avoiding any federal taxes the parties thus agree the allegations and issues asserted in paragraph of the answer should be disregarded stipulations are treated as conclusive and binding admissions by the parties unless otherwise permitted by the court rule e petaluma fx partners llc v commissioner t c ___ ___ slip op pincite thus the parties agree and the evidence establishes that the private_annuity contract was a valid agreement the form of the private_annuity contract met the requirements of revrul_69_74 supra petitioner transferred the options to sja before the options were exercised sja was the owner of the proceeds from the uici stock sale and the transactions were not entered into for the purpose of avoiding federal income taxes undaunted by stipulations that effectively in paragraph of his answer respondent asserted that petitioner’s purported purchase of an annuity from sja in the year is a sham_transaction devoid of economic_substance eviscerate any plausible challenge to the form and substance of the transactions respondent inexplicably contends the fundamental issue in this case is whether there was really a trade of big_number shares of uici stock put options or the equivalent for a private_annuity that would cause deferral of the resulting capital_gains under sec_72 the facts show the transaction was not an exchange of appreciated_property for a private_annuity because petitioner completely orchestrated the simultaneous stock sale and private_annuity purchase in an attempt to unlawfully defer capital_gains under sec_72 this is respondent’s form over substance argument there is no credible_evidence supporting respondent’s position on the one hand respondent contends petitioner was attempting to unlawfully defer capital_gains while on the other hand respondent stipulated that respondent does not assert that the transaction or any agreement was a ‘sham’ for federal tax purposes or was entered into for the purpose of improperly avoiding any federal taxes in short respondent stipulated away the underpinnings of his form over substance contention accordingly petitioner with the exception of the dollar_figure that he retained is entitled to defer recognition of capital_gain relating to the transfer pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusion however is based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure we note that respondent in an unconvincing attempt to salvage his form over substance contention cites 45_tc_205 usher is distinguishable in usher the taxpayer who had previously entered into a binding agreement to sell shares to a specified entity created a_trust with her children listed as the beneficiaries and on the same date transferred the shares to the trust in exchange for an annuity id pincite the trust then sold the shares in accordance with the preexisting agreement id pincite the commissioner contended and proved that in substance the stock sale was completed by the taxpayer and the trust to which the taxpayer’s family members were beneficiaries was a mere conduit id pincite in the present case however sja was not a mere conduit in fact respondent stipulated that petitioner entered into a private_annuity contract with sja petitioner had no direct or indirect interest in sja or merrill lynch sja owned the uici shares at the time they were sold merrill lynch erroneously deposited the funds from the uici stock sale into petitioner’s account and the transactions were valid transactions not entered into for the purpose of improperly avoiding taxes moreover in usher the taxpayer’s transaction was not sanctioned by one of the commissioner’s revenue rulings whereas in the present case petitioner’s transactions met the requirements of revrul_69_74 supra we must also determine whether petitioner is liable for the sec_6662 accuracy-related_penalty relating to sec_6662 provides for an accuracy-related_penalty equal to percent of the underpayment_of_tax if the underpayment is due to one of the reasons listed in sec_6662 respondent bears but has failed to meet the burden of production relating to the sec_6662 penalty sec_7491 116_tc_438 petitioner received dollar_figure in proceeds from the uici stock sale respondent however conceded that petitioner is entitled to dollar_figure of previously disallowed ordinary business_expense deductions thus there is no underpayment accordingly petitioner is not liable for the sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
